 
 
I 
108th CONGRESS
2d Session
H. R. 5180 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. Peterson of Minnesota (for himself and Mr. Boswell) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To extend the authority of the Livestock Mandatory Reporting Act of 1999 through October 22, 2005. 
 
 
1.Extension of the Livestock Mandatory Reporting Act of 1999 through October 22, 2005Section 942 of the Livestock Mandatory Reporting Act of 1999 (7 U.S.C. 1635 note) is amended by striking 5 years and inserting 6 years.   
 
